FILED IN
            4th COURT OF APPEALS
             SAN ANTONIO, TEXAS
            06/3/2015 11:22:16 AM
                KEITH E. HOTTLE
                     Clerk




EXHIBIT F
                                         CAUSE N0. JSC4~4994
DAVID GOAD                                           §                 IN THE JUSTICE COURT
       PLAINTIFF                                     §
                                                     §
Vs.                                                  §                       PRECINCT No. 4
                                                     §
ERICK STREY                                          :3‘



AND                                                  §
DOES 1 THROUGH 10                                    §                 -




     DEFENDANTS                                      §             GUADALUPE COUNTY, TEXAS
      ORDER GRANTING DEFENDANT ERICK STREY’S MOTION TO DISMISS
ON THIS DAY the Court considemd Defendant Erick Streyfs Motion to Dismiss’.        ‘The Court,‘

having reviewed the Motion, the response if any and arguments of the paities, if any,   is   of the

opinion that the motion   is   well taken and should be granted.

       IT IS   THEREFORE ORDERED ADJUDGED AND DECREED that Plaintiffs lawsuit is
DISMISSED for want of Subject Matter Jurisdiction.



Signed on S%t_1’n..;l/          /° 70? ‘7/